Citation Nr: 1007796	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-02 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq. 



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 
1967.  
This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Cleveland, 
Ohio, which denied the Veteran's petition to reopen his claim 
for service connection for PTSD.  

In a September 2008 decision, the Board denied the Veteran's 
claim to reopen a claim of entitlement to service connection 
for PTSD on the basis that no new and material evidence had 
been submitted.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans' Claims 
(Court), which in an August 2009 order, granted a Joint 
Motion for Remand vacating the Board's September 2008 
decision that denied the Veteran's claim to reopen, and 
remanded the case for compliance with the terms of the Joint 
motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.            
§ 3.159 (2009).  In the Joint Motion for Remand, the parties 
determined that a remand was necessary because VA failed in 
its duty to assist.  

In the September 2008 decision, the Board determined that no 
new and material evidence had been received to reopen the 
Veteran's claim of entitlement to service connection for 
PTSD.  Specifically, the Board denied the claim because the 
Veteran did not submit any stressors capable of verification.  
In the Joint motion, the parties explained that VA needed to 
make further efforts to verify the reported stressors as 
described in a January 2003 letter from the Veteran.  The 
parties pointed out that 38 C.F.R. § 3.159(c)(2) and (3) 
require that VA obtain records in the custody of a federal 
department or agency to include military records and this 
duty applies to claims to reopen a prior final denial of the 
claim.  

In reviewing the Veteran's January 2003 statement, the Board 
observes that the Veteran provided several stressors that may 
be capable of verification.  First, the Veteran explained 
that he was assigned to HHC 22nd MASCON, 1st USA, 3rd Platoon, 
1st squad when he arrived in Vietnam.  In addition, the 
personnel records show that the Veteran was assigned to the 
562nd General Supply Company in Vietnam.  The Veteran also 
described several alleged in-service stressors.  He stated 
that one of his stressors occurred during the period of 
January 1967 to February 1967 when he witnessed an attack at 
the warehouse in Qui Nhon where a North Vietnamese soldier 
shot out the guard tower light and the other guard on duty 
with the Veteran was shot.  Furthermore, the Veteran 
described an incident that occurred in February 1967 at the 
warehouse in Qui Nhon where he witnessed an American soldier 
caught between two trucks and his legs were cut off.  
Furthermore, the Veteran stated that during the period of 
February 1967 to March 1967, he drove in a convoy from Qui 
Nhon to Pleiku and witnessed a booby trap where a soldier was 
killed and also saw a dead Green Beret.  Lastly, the Veteran 
has stated that his friend Jimmie Lee was wounded in action 
in February 1967.  See July 2001 PTSD questionnaire.  

In this case, the Board finds that the Veteran has provided 
sufficient details and narrow periods of time in which his 
alleged stressors occurred.  Therefore, a remand is required 
for compliance with the Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify the 
Veteran's alleged stressors as shown in 
the January 2003 letter from the Veteran 
and summarized above.  The RO should 
provide U.S. Joint Services Records 
Research Center (JSRRC) with a summary of 
the Veteran's stressors, noting the more 
detailed information and copies of his DD 
Form 214 and any other appropriate service 
personnel records.  JSRCC should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.  JSRCC should 
also be requested to furnish the unit 
history and operational reports for the 
unit(s) the Veteran was assigned to while 
in Vietnam, for the period during which he 
served with such unit(s).  If JSRRC is 
unable to verify the claimed stressor(s), 
the RO must request confirmation of the 
negative findings from the JSRRC before 
denying service connection.  The negative 
response to the request should be noted in 
writing and associated with the claims 
file.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
Veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific verified 
stressor or stressors established by the 
record.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



